


Execution version


LEE ENTERPRISES, INCORPORATED
201 N. Harrison St.
Davenport, IA 52801
CONFIDENTIAL
January 31, 2014
MUDRICK CAPITAL MANAGEMENT, LP 
477 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Jason Mudrick
Email: jmudrick@mudrickcapital.com
HAWKEYE CAPITAL MANAGEMENT, LLC
800 Third Avenue
New York, NY 10022
Attn: Richard Rubin
Email: rich@hawkeyecap.com
COHANZICK MANAGEMENT, LLC
427 Bedford Road, Suite 230
Pleasantville, NY 10570
Attn: David Sherman
Email: david@cohanzick.com
ARISTEIA CAPITAL, L.L.C.
136 Madison Avenue, 3rd Floor
New York, NY 10016
Attn: William Techar
Email: techar@aristeiacapital.com
CVC CREDIT PARTNERS, LLC
712 Fifth Avenue, 42nd Floor
New York, NY 10019
Attn: Scott Bynum
Email: sbynum@cvc.com
FRANKLIN MUTUAL ADVISORS, LLC
101 John F. Kennedy Parkway
Short Hills, NJ 07078
Attn: Shawn Tumulty
Email: stumulty@msfi.com



Commitment Letter
$200,000,000 Second Lien Term Loan Facility


Ladies and Gentlemen:


Lee Enterprises, Incorporated (the “Company”) and the Company’s direct and
indirect subsidiaries (collectively, the “Company Parties”, “we” or “us”) intend
to effect a refinancing (the “Refinancing”) of all of the Company Parties’
respective obligations under that certain Second Lien Loan Agreement, dated as
of January 30, 2012 (as amended on May 1, 2013 and as further amended,
supplemented or otherwise modified from time to time (subject to clause (g)(y)
of the Commitment Conditions set forth below) prior to the consummation of the
New Second Lien Term Facility referred to below, the “Existing Second Lien Loan
Agreement”), among the Company, the lenders from party thereto from time to
time, and Wilmington Trust, National Association, as administrative agent (the
“Agent”), and the Credit Documents referred to (and as such term is defined)
therein, with the proceeds of the New Second Lien Term Facility described (and
as defined) in the term sheet attached as Exhibit A hereto (the “Term
Sheet”)    Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Term Sheet., all on the terms
and subject to the conditions set forth herein and in the Term Sheet.
In connection with the foregoing, subject to the terms, conditions and
limitations set forth in this letter agreement (including the Term Sheet,
collectively, this “Commitment Letter”), each of Mudrick Capital Management, LP
(acting through such of its funds, affiliates or investment vehicles as it deems
appropriate, “Mudrick”), Hawkeye Capital Management, LLC (acting through such of
its funds, affiliates or investment vehicles as it deems appropriate,
“Hawkeye”), Aristeia Capital, L.L.C. (acting through such of its funds,
affiliates or investment vehicles as it deems appropriate, “Aristeia”), CVC
Credit Partners, LLC (acting through such of its funds, affiliates or investment
vehicles as it deems appropriate, “CVC”), Franklin Mutual Advisors on behalf of
its advisory client Franklin Mutual Quest Fund (acting through such of its
funds, affiliates or investment vehicles as it deems appropriate, “MSFI”), and
Cohanzick Management, LLC (acting through such of its funds, affiliates or
investment vehicles as it deems appropriate, “Cohanzick” and, together with
Mudrick, Hawkeye, CVC, MSFI and Aristeia, collectively, the “Commitment Parties”
or “you”) is pleased to advise the Company of its commitment to provide, in the
case of Mudrick, $_________, in the




--------------------------------------------------------------------------------




case Hawkeye, $_________, in the case of Cohanzick, $_________, in the case of
Aristeia, $__________, in the case CVC, $__________, and in the case of MSFI,
$__________, of the aggregate principal amount of $__________ in respect of the
New Second Lien Term Facility.
It is understood and agreed that the commitments of the Commitment Parties
hereunder are several and not joint, and that this Commitment Letter shall not
constitute or give rise to any obligation on the part of any Commitment Party or
any of their affiliates to provide any financing, except as expressly provided
herein.
We agree promptly to prepare and provide to the Commitment Parties all
information reasonably requested by any of the Commitment Parties with respect
to any of the Company Parties. We hereby represent and covenant that all
information contained in the Company’s SEC filings and all other information
(other than information of a general economic nature) relating to the Company
Parties or the Refinancing that has been or is hereafter provided to the
Commitment Parties in writing by us or any of our legal or financial advisors
(all such information, collectively, the “Information”) is or will be, when
furnished and taken as a whole, complete and correct in all material respects
and does not or will not, when furnished and taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made. In connection
with this Commitment Letter and the New Second Lien Term Facility, the
Commitment Parties will be entitled to use and rely upon the Information without
responsibility for independent verification thereof.
The obligations of the Commitment Parties pursuant to this Commitment Letter are
subject to: (a) the Commitment Parties, collectively, not having discovered or
otherwise becoming aware of any information not previously disclosed to or known
by the Commitment Parties (including pursuant to public filings by the Company
with the U.S. Securities and Exchange Commission (“SEC”) prior to the date
hereof) that they reasonably believe to be inconsistent in a material and
adverse manner with any such information provided to them or their advisors by
the Company Parties or their representatives or advisors (including pursuant to
such public filings) prior to the date hereof relating to the business,
operations, assets, properties or financial condition of the Company Parties,
taken as a whole; (b) since September 29, 2013, there not having occurred any
event (including, without limitation, newly initiated litigation), development,
change or condition not previously disclosed to or known to the Commitment
Parties (including pursuant to public filings by the Company with the SEC prior
to the date hereof) that has had or could be reasonably expected to have a
material adverse effect on the business, operations, assets, properties, or
financial condition of the Company Parties, taken as a whole; (c) the
negotiation, execution and delivery of definitive documentation for the New
Second Lien Term Facility (the “Definitive Documentation”) (it being
acknowledged that the Definitive Documentation for the New Second Lien Term
Facility will require the consent of all of the Commitment Parties in respect of
any waiver of any condition thereof prior to the effectiveness thereof), the
terms of which shall be consistent with the Term Sheet and otherwise reasonably
satisfactory to the Commitment Parties (including their counsel); (d) the
Company Parties’ compliance with the terms and conditions of this Commitment
Letter in all material respects; (e) the representations and warranties of the
Company Parties in this Commitment Letter shall be true and correct in all
material respects as if made on the Closing Date and there shall have been
delivered to the Commitment Parties a certificate to such effect, dated as of
the Closing Date, signed on behalf of the Company Parties by a duly authorized
officer of the Company; (f) the Commitment Parties shall have received, in
U.S. Dollars, to the extent documentation therefor shall have been provided to
the Company at least one business day prior to the Closing Date, the Transaction
Expenses; (g) the absence of (x) the payment of any fees (other than
professional fees and expenses) by any Company Party to, or for the benefit of,
any Lender in excess of the amounts disclosed to and approved by the Commitment
Parties and (y) any amendment, modification or waiver to the Existing Second
Lien Facility after the date hereof that is not reasonably acceptable to the
Commitment Parties; (h) the (x) appointment of the Agent as the administrative
agent and collateral agent for the Lenders under the New Second Lien Term
Facility, in each case on terms and documentation reasonably acceptable to the
Agent, and (y) payment by or on behalf of the Company of all agency or other
fees of the Agent due on or prior to the Closing Date; (i) the Company having
delivered to the Commitment Parties true and complete copies of all Definitive
Documentation (other than any fee letters or engagement letters to the extent
such disclosure is expressly prohibited by the confidentiality provisions
thereof); (j) after giving effect to the closing of the Refinancing on the
Closing Date, no default or event of default under the Existing Lee First Lien
Facility(or if applicable, any New Lee First Lien Facility), the Existing
Pulitzer First Lien Facility (or, if applicable, any New Pulitzer First Lien
Facility), the New Second Lien Term Facility or any other material indebtedness
of the




--------------------------------------------------------------------------------




Company Parties shall have occurred and be continuing; (k) no judgment,
injunction, decree or other order issued by a court of competent jurisdiction or
other competent governmental or regulatory authority shall prohibit the
substantial consummation of the material transactions contemplated by the
Refinancing; (l) the Company shall not have awarded any roles or titles in
connection with the New Second Lien Term Facility (other than engaging and
naming J.P. Morgan Securities LLC (“JPMorgan”) and Deutsche Bank Securities Inc.
as joint lead arrangers and joint bookrunners (collectively, the “Arrangers”) in
respect of the New Second Lien Term Facility, with JPMorgan having left lead
designation) without the prior written consent of the Commitment Parties; and
(m) no amendments, consents, waivers or modifications to the Existing Lee First
Lien Facility (or if applicable, any New Lee First Lien Facility) or the
Existing Pulitzer First Lien Facility (or if applicable, any New Pulitzer First
Lien Facility) shall have been made following the date hereof without the prior
written consent of the Commitment Parties to the extent the consent of the
Administrative Agent (as defined in the Existing Second Lien Loan Agreement) or
any Lender (as defined in the Existing Second Lien Loan Agreement) under the
Existing Second Lien Loan Agreement is required under the Existing Second Lien
Loan Agreement with respect to any such amendment, consent, waiver or
modification (all of the foregoing conditions (a) through (m), collectively, the
“Commitment Conditions”).
Notwithstanding anything to the contrary herein, the obligations of the
Commitment Parties under this Commitment Letter shall only become effective upon
each of the Company (for itself and on behalf of the other Company Parties) and
the Commitment Parties executing and delivering signature pages to this
Commitment Letter in accordance with the final paragraph hereof.
Until the 31st day after the date hereof (or such later date as may be agreed in
writing by the Company and each Commitment Party, each acting in its sole
discretion, the “Exclusivity End Date”), the Company Parties will not take (and
the Company Parties will not permit any of their respective financial advisors,
arrangers, bookrunners, attorneys, accountants, affiliates or other persons
retained by or acting on behalf of a Company Party to take) directly, or
indirectly, any action to solicit, encourage, discuss, negotiate, assist or
otherwise facilitate (including by furnishing confidential information with
respect to the Company Parties or any matters contemplated by this Commitment
Letter) any offer or inquiry from any person (other than the Commitment Parties)
concerning any potential refinancing of (or other transaction that will have the
effect of repaying) the indebtedness under the Existing Second Lien Loan
Agreement (other than as contemplated by the Term Sheet); provided that this
paragraph shall not restrict the Company Parties from engaging in discussions
with potential Lenders under the New Second Lien Term Facility to the extent
otherwise permitted by this Commitment Letter or approved by the Commitment
Parties. In addition, the Company hereby agrees to, and to cause each applicable
Company Party to, actively negotiate in good faith during the period prior to
the Exclusivity End Date to consummate the transactions contemplated by this
Commitment Letter.
We agree, jointly and severally, (a) to indemnify and hold harmless each
Commitment Party and its officers, directors, employees, affiliates, advisors,
agents and controlling persons (the “Indemnified Parties”) from and against any
and all losses, claims, damages and liabilities to which any such Indemnified
Party may become subject to arising out of or in connection with this Commitment
Letter, the New Second Lien Term Facility (including the use of any proceeds
thereof), or any claim, litigation, investigation or proceeding relating to any
of the foregoing (any of the foregoing, a “Proceeding”), regardless of whether
any of such Indemnified Parties is a party thereto or whether a Proceeding is
initiated by or on behalf of a third party or us or any of our equity holders,
affiliates, agents, counterparties, creditors or any similar person, and to
reimburse each Indemnified Party for any reasonable and documented legal or
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnification will not, as to any
Indemnified Party, apply to losses, claims, damages, liabilities or expenses to
the extent they are found by a final, nonappealable judgment of a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party, and (b) to reimburse or pay,
as the case may be, from time to time (i) all reasonable out-of-pocket expenses
incurred by any Commitment Party or its affiliates in connection with the
transactions contemplated by this Commitment Letter, any related documentation
(including, without limitation, the Definitive Documentation) and the
preparation, consideration and negotiation of the foregoing and (ii) the
reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP (“Milbank”),
as the single primary counsel to the Commitment Parties, and up to one local
counsel in any relevant jurisdiction, in an amount in respect of such legal fees
of Milbank described in this clause (ii) not to exceed the amount set forth in a
separate agreement between the Company and Milbank (all amounts under this
clause (b), collectively, the “Transaction Expenses”). All payments (whether in
cash or in kind, including warrants) made hereunder shall be made without
deduction for any




--------------------------------------------------------------------------------




taxes, levies, imposts, duties, deductions, charges or withholdings imposed by
any national, state or local taxing authority, or will be grossed up by the
Company in cash for such amounts (subject to customary exceptions, including,
without limitation, taxes imposed under FATCA or calculated based on the income
of a party). For purposes of this paragraph, “FATCA” means Sections 1471 through
1474 of the Internal Revenue Code of 1986, as amended from time to time, as of
the date hereof (or any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof. No Indemnified Party shall be liable for any damages arising from the
unauthorized use by others of information or other materials obtained through
electronic, telecommunications or other information transmission systems,
provided that each Commitment Party employs the same standard of care to protect
the confidentiality of the Company’s information as it employs to protect its
own information. Neither the Company nor any Commitment Party shall be liable
for any special, indirect, punitive or consequential damages in connection with
its activities related to this Commitment Letter or the New Second Lien Term
Facility except to the extent such damages would otherwise be subject to
indemnity hereunder.
We acknowledge and agree that (a) no fiduciary, advisory or agency relationship
between any of the Company Parties, on the one hand, and any of the Commitment
Parties, on the other hand, is intended to be or has been created in respect of
the New Second Lien Term Facility or any of the transactions contemplated by
this Commitment Letter, irrespective of whether any of the Commitment Parties
has advised or is advising any of the Company Parties on other matters, (b) the
Commitment Parties, on the one hand, and the Company Parties, on the other hand,
have an arms‑length business relationship that does not directly or indirectly
give rise to, nor do the Company Parties rely on, any fiduciary or other implied
duty on the part of any Commitment Party, (c) each of the Company Parties is
capable of evaluating and understanding, and we understand and accept, the
terms, risks and conditions of the New Second Lien Term Facility and the other
transactions contemplated by this Commitment Letter, and have
sought independent legal advice from counsel of the Company Parties’ choice with
respect to the foregoing, (d) the Company Parties have been advised that the
Commitment Parties are engaged in a broad range of transactions that may involve
interests that differ from the Company Parties’ interests and that the
Commitment Parties have no obligation to disclose such interests and
transactions to the Company Parties by virtue of any fiduciary, advisory or
agency relationship and (e) the Company Parties waive, to the fullest extent
permitted by law, any claims any of them may have against the Commitment Parties
for breach of fiduciary duty, alleged breach of fiduciary duty or other implied
duty and agree that the Commitment Parties shall have no liability (whether
direct or indirect) to any of the Company Parties in respect of such a fiduciary
or other implied duty claim or to any person asserting a fiduciary or other
implied duty claim on behalf of or in right of any of the Company Parties,
including their respective stockholders, employees or creditors. Additionally,
we acknowledge and agree that the Commitment Parties are not advising any of the
Company Parties as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Company Parties shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the New Second Lien Term Facility and
the transactions contemplated hereby, and the Commitment Parties shall have no
responsibility or liability to any Company Party with respect thereto.
In addition, each of the parties hereto acknowledges that the Commitment Parties
or one or more affiliates of any of the Commitment Parties directly or
indirectly holds a significant amount of the Company’s equity interests and
agrees that any such applicable Commitment Party may render the services
contemplated by this Commitment Letter notwithstanding any actual or potential
conflict of interest arising or resulting from the foregoing, and each party
hereto hereby agrees not to assert any claim such party might allege based on
any actual or potential conflict of interest that might be asserted to arise or
result from, on the one hand, the foregoing and, on the other hand, the
relationship between such applicable Commitment Party and the Company in
connection with the transactions contemplated hereby. The terms of this
paragraph shall survive the expiration or termination of this Commitment Letter.
We acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including but not limited to
financial advisory services) to other companies in respect of which we may have
conflicting interests regarding the New Second Lien Term Facility or the
transactions described herein and otherwise. None of the Commitment Parties or
any of their affiliates will use confidential information obtained from the
Company Parties by virtue of the transactions contemplated by this Commitment
Letter or their other relationships with the Company Parties in connection with
the performance by the Commitment Parties or any of their affiliates of services
for other companies, and the Commitment Parties and their affiliates will not
furnish any such information




--------------------------------------------------------------------------------




to other companies. We also acknowledge that neither the Commitment Parties nor
any of their affiliates has any obligation to use in connection with the New
Second Lien Term Facility or the transactions contemplated by this Commitment
Letter, or to furnish to the Company or its subsidiaries or representatives,
confidential information obtained by the Commitment Parties or any of their
affiliates from any other company or person.
The Company represents and warrants to the Commitment Parties as set forth
below, in each case as of the date hereof and as of the Closing Date (except to
the extent expressly limited to a specified date below): (a) each of the Company
Parties has been duly incorporated or formed and is validly existing as a
corporation or limited liability company in good standing under the laws of
their respective jurisdictions of incorporation or formation, with the requisite
power and authority to own its properties and conduct its business as currently
conducted, (b) each of the Company Parties have the requisite corporate or
limited liability company power and authority to enter into, execute and deliver
this Commitment Letter and to perform its obligations hereunder, and have taken,
or (in the case of performance only), prior to the Closing Date, will have
taken, all necessary corporate action required for the due authorization,
execution, delivery and performance by them of this Commitment Letter, including
entry into the Definitive Documentation and the issuance of the Warrants,
(c) this Commitment Letter has been duly and validly executed and delivered by
the Company Parties and constitutes the valid and binding obligation of the
Company Parties, enforceable against the Company Parties in accordance with its
terms and (d)  the entering into of this Commitment Letter by the Company and
the performance of its obligations hereunder (including the payment of the
Transaction Expenses) do not violate, cause a breach of or give rise to any
default under the Existing Lee First Lien Facility, the Existing Pulitzer First
Lien Facility, the Existing Second Lien Facility or any other material agreement
entered into by any of the Company Parties, including any engagement letter or
similar agreement with the Arrangers.
Notwithstanding any investigation at any time made by or on behalf of any party
hereto, all representations and warranties made in this Commitment Letter will
survive the execution and delivery of this Commitment Letter and the closing of
the transactions contemplated by this Commitment Letter.
Neither this Commitment Letter nor any of the rights, interests or obligations
under this Commitment Letter will be assigned by any of the parties hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties. Notwithstanding the previous sentence, this Commitment
Letter, or any Commitment Party’s rights, interests or obligations hereunder,
may be assigned, delegated or transferred, in whole or in part, by such the
Commitment Parties to (i) any affiliate (as defined in Rule 12b‑2 under the
Exchange Act) of such Commitment Party over which such Commitment Party or any
of its affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights without the consent of the Company
or (ii) any other bank or other financial institution approved by the Company
(such approval not to be unreasonably withheld or delayed); provided that any
such assignee assumes all such assigned, delegated and transferred rights,
interests and obligations of such Commitment Party hereunder and agrees in
writing to be bound by the terms of this Commitment Letter in the same manner as
such Commitment Party to the extent of its rights, interests and obligations so
assigned. Notwithstanding the foregoing or any other provision herein, no such
assignment to an affiliate will relieve such Commitment Party of its obligations
hereunder if such affiliate assignee fails to perform such obligations, provided
that, for the avoidance of doubt, such Commitment Party shall have no such
obligations in respect of permitted assignees which are not affiliates. This
Commitment Letter is intended to be solely for the benefit of the parties hereto
(and Indemnified Parties), and is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and
Indemnified Parties).
This Commitment Letter (including the documents and instruments referred to in
this Commitment Letter) is not intended to and does not confer upon any person,
other than the parties hereto (and Indemnified Parties) and their successors and
permitted assigns, any rights or remedies under this Commitment Letter. This
Commitment Letter may be executed in any number of counterparts, all of which
will be considered one and the same agreement and will become effective when
counterparts have been signed by each of the parties and delivered to the other
party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart. THIS COMMITMENT
LETTER WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF
EXCEPT IN RELATION TO MATTERS CONCERNING THE ISSUANCE OF COMPANY STOCK, IN WHICH
CASE THE LAWS OF THE STATE OF DELAWARE SHALL APPLY.




--------------------------------------------------------------------------------




EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the non-exclusive jurisdiction of any New York
State court or federal court of the United


States of America sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Commitment Letter or the transactions contemplated hereby, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any such
action or proceeding may be heard and determined in New York State or to the
extent permitted by law, in such federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter or the transactions contemplated
hereby in any New York State or federal court and (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
This Commitment Letter and its terms and substance and any other information and
work product provided by each Commitment Party or any of its affiliates,
employees, officers, attorneys or other professional advisors in connection
herewith or therewith shall be for the Company Parties’ confidential use only
and shall not be disclosed, directly or indirectly, by any Company Party to any
other person other than on a confidential basis to the Company Parties’
controlling persons, directors, employees, officers, accountants, attorneys and
professional advisors (including the Arrangers) directly involved in the
consideration of this matter, provided that nothing herein shall prevent the
Company Parties from disclosing such information (a) upon the order of any court
or administrative agency, (b) upon demand of any regulatory agency or authority,
(c) in the Company’s SEC filings, to the extent the Company concludes that it is
appropriate (or required by any NDA (as defined below)) to make such disclosure
(subject to redaction (to the extent permitted under applicable law) of the
Commitment Parties’ respective individual commitment amounts set forth in the
second paragraph hereof and such other information as the Commitment Parties
shall reasonably request), or (d) otherwise as required by law. The restrictions
contained in the preceding sentence shall apply both before and after this
Commitment Letter has been executed by the Commitment Parties. Each Commitment
Party agrees, and agrees to cause its respective affiliates, employees,
officers, attorneys and other professional advisors, to maintain all material
non‑public information (within the meaning of the United States securities laws)
regarding the Company Parties as confidential in accordance with such Commitment
Party’s NDA with the Company.
The compensation, reimbursement, indemnification, release, confidentiality,
jurisdiction and waiver of jury trial provisions contained herein and any other
provisions hereof that by their express terms survive expiration or termination
of this Commitment Letter shall, in each case, remain in full force and effect
regardless of whether the Closing Date occurs and the Definitive Documentation
is executed and delivered and notwithstanding the expiration or termination of
this Commitment Letter; provided that this Commitment Letter shall in all other
respects be superseded by the Definitive Documentation upon the effectiveness
thereof.
All notices and other communications in connection with this Commitment Letter
will be in writing and will be deemed given (and will be deemed to have been
duly given upon receipt) if delivered personally, sent via electronic facsimile
or e-mail (in each case, with confirmation of receipt), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice): (a) if to any
Commitment Party, as set forth in its address block above; (b) if to the
Company, to: Lee Enterprises, Incorporated, 201 N. Harrison Street, Suite 600
Davenport, Iowa 52801, Attention: General Counsel, Fax: 563-327-2600, with
copies to: Lane & Waterman LLP, 220 N. Main St. Suite 600, Davenport, Iowa
52801, Attention: C. Dana Waterman III, Fax: 563-324-1616.
This Commitment Letter (including the agreements attached as exhibits to and the
documents and instruments referred to in this Commitment Letter) constitutes the
entire agreement of the parties and supersedes all prior agreements,




--------------------------------------------------------------------------------




arrangements or understandings, whether written or oral, between the parties
with respect to the subject matter of this Commitment Letter, except that the
parties hereto acknowledge that any confidentiality agreements heretofore
executed among the parties (each, an “NDA”) will continue in full force and
effect in accordance with their terms. Furthermore, this Commitment Letter may
be amended, modified, superseded, cancelled, renewed or extended, and the terms
and conditions of this Commitment Letter may be waived, only by a written
instrument signed by each of the parties or, in the case of a waiver, by the
party waiving compliance; provided, however, that the references to the
Arrangers may not be modified without the prior consent of the Arrangers. No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Commitment Letter will operate as a waiver thereof, nor will
any waiver on the part of any party of any right, power or privilege pursuant to
this Commitment Letter, nor will any single or partial exercise of any right,
power or privilege pursuant to this Commitment Letter, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Commitment Letter. The rights and remedies provided pursuant to
this Commitment Letter are cumulative and are not exclusive of any rights or
remedies which any party otherwise may have at law or in equity.
It is acknowledged and agreed by the parties hereto that any breach by any party
hereto of the terms of this Commitment Letter may give rise to irreparable harm
for which money damages may not be an adequate remedy, and, accordingly, in
addition to any other remedies, it may be appropriate for the non-breaching
party in such circumstances (but in the case of such breach by any Commitment
Party, only to the extent all other conditions to the Refinancing and its
commitments hereunder have been satisfied in full and it is solely such
Commitment Party’s breach that is preventing or materially delaying the
occurrence of the Closing Date) to enforce the terms of this Commitment Letter
by a decree of specific performance.
The Commitment Parties hereby notify the Company Parties that pursuant to the
requirements of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (the “Patriot Act”), they may be required to obtain,
verify and record information that identifies the Company Parties, which
information may include the name and address of the Company Parties, and other
information that will allow the Commitment Parties to identify the Company
Parties in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act.
If the foregoing correctly sets forth the agreement between the Commitment
Parties and the Company Parties, please indicate your acceptance of the terms of
this Commitment Letter by executing and returning this Commitment Letter to us
not later than 11:59 p.m., New York City time, on January 31, 2014. Unless the
Commitment Parties, in their sole discretion, agree to an extension, the
commitment of and all other agreements of the Commitment Parties hereunder shall
automatically terminate (a) on March 31, 2014 in the event that the Closing Date
shall not have occurred on or prior to such date, (b) immediately following the
Closing Date or (c) by written notice from the Commitment Parties to the Company
at any time following the Company Parties ceasing to actively negotiate in good
faith exclusively with the Commitment Parties prior to the Exclusivity End Date.
In addition, the Commitment Parties may by written notice to the Company
terminate this Commitment Letter at any time upon the failure, inability or
refusal of the Company to satisfy any of the Commitment Conditions.
[Signature Pages Follow]








--------------------------------------------------------------------------------






Second-Lien Refinancing Commitment Letter


Very truly yours,
LEE ENTERPRISES, INCORPORATED,
for itself and the Company Parties
By: /s/Carl G. Schmidt                
Name:
Carl G. Schmidt

Title:
Chief Financial Officer





Accepted and agreed to as of the date first
written above by:
MUDRICK CAPITAL MANAGEMENT, LP
By: /s/Jason Mudrick                
Name: Jason Mudrick
Title: President






Accepted and agreed to as of the date first
written above by:
HAWKEYE CAPITAL MANAGEMENT, LLC
By: /s/Richard Rubin                
Name: Richard Rubin
Title: Managing Member






Accepted and agreed to as of the date first
written above by:
COHANZICK MANAGEMENT, LLC
By: /s/David K. Sherman         (in its capacity as advisor to accounts & funds)
Name: David K. Sherman
Title: Managing Member
 
















--------------------------------------------------------------------------------




Accepted and agreed to as of the date first
written above by:
ARISTEIA CAPITAL, L.L.C.
By: /s/William R. Techar        
Name: William R. Techar
Title: Manager
Aristeia Capital, L.L.C.


    /s/Andrew B. David        
Andrew B. David
General Counsel
Aristeia Capital, L.L.C.








Accepted and agreed to as of the date first
written above by:
MUTUAL QUEST FUND
By: Franklin Mutual Advisers, LLC,
its investment advisor
By: /s/Shawn Tumulty        
Name: Shawn Tumulty
Title: Vice President




Accepted and agreed to as of the date first
written above by:
CVC CREDIT PARTNERS, LLC
By: /s/Scott Bynum                
Name: Scott Bynum
Title: Managing Director






--------------------------------------------------------------------------------




EXHIBIT A
(Term Sheet)


LEE ENTERPRISES


$200,000,000 SECOND-LIEN REFINANCING
PRELIMINARY TERM SHEET
This summary of principal terms and conditions (this “Term Sheet”) is provided
for discussion purposes only and does not constitute a commitment to provide or
arrange any financing for any person. All terms set forth herein are subject to
further review and modification in all respects and are subject to further due
diligence and internal approvals. Except as expressly provided in any binding
written agreement the parties may enter into, no past, present or future action,
course of conduct, or failure to act relating to the transactions or proposals
referred to in this Term Sheet or relating to the negotiation of the terms of
such transactions or proposals shall give rise to or serve as the basis for any
obligation or other liability on the part of such persons or any of their
affiliates.
New Second Lien Term Facility
Type and amount:
$200 million senior second-lien term loan facility (the “New Second Lien Term
Facility”).
Borrower:
Lee Enterprises, Incorporated (the “Borrower”).
Administrative Agent and Collateral Agent:
Wilmington Trust, N.A. (the “Agent”).
Joint Lead Arrangers and Joint Bookrunners:
JPMorgan Securities LLC and Deutsche Bank Securities Inc. (the “Arrangers”).
Lenders:
A syndicate of banks, financial institutions and other entities, including
certain existing lenders under the Existing Second Lien Facility referred to
below (collectively, the “Initial Lenders”; and together with their respective
successors and assigns, the “Lenders”).
Purpose:
The proceeds of the New Second Lien Term Facility will be used on the
disbursement date thereof (the “Closing Date”) solely to (i) first, refinance in
full the existing Second Lien Loan Agreement, dated as of January 30, 2012,
among Lee Enterprises, Incorporated, as borrower, the lenders from time to time
party thereto, and Wilmington Trust, N.A., as the administrative agent and
collateral agent (as amended on May 2, 2013 and as otherwise amended,
supplemented or otherwise modified, the “Existing Second Lien Facility”), (ii)
second, pay costs, fees (including any applicable prepayment premium due under
the Existing Second Lien Facility) and expenses incurred in connection with the
transactions contemplated by this Term Sheet and (iii) third, repay outstanding
indebtedness under the Existing Lee First Lien Facility (as defined below) to
the extent required thereby.
Other transactions:
In addition to the New Second Lien Term Facility, the Borrower may
seek to obtain a new first-lien senior credit facility or bond financing, or
combination thereof, in an aggregate principal amount of $600-675
million Exclusive of a revolver in a similar size to that under the Existing Lee
First Lien Facility. (the “New Lee First Lien Facility”), the proceeds of which
would be used to refinance in full the Borrower’s term loans under the existing
first-lien Credit Agreement, dated as of January 30, 2012, among the Borrower,
the lenders from time to time party thereto, and Deutsche Bank Trust Company
Americas as administrative agent and collateral agent (the “Existing Lee First
Lien Facility”).
Maturity:
The New Second Lien Term Facility will mature on the payment date that occurs in
December 2022.





--------------------------------------------------------------------------------




Interest rate:
12.0% per annum, payable on a quarterly basis in cash.
Security and guarantees:
Substantially identical to the Existing Second Lien Facility, including, for the
avoidance of doubt, upon the occurrence of the Pulitzer Repayment Date (as
defined below), a first-priority lien on all collateral currently securing the
Existing Pulitzer First Lien Facility.
Voluntary prepayments:
Up to $75 million of the New Second Lien Term Facility will be prepayable (i)
within 90 days of the Closing Date at par or (ii) from and after the 90th day
after the Closing Date at 102% of par, in either case with the amount by which
the proceeds of any New Lee First Lien Facility exceeds the aggregate amount
applied by the Borrower to repay the Existing Lee First Lien Facility in full.
Any other amount (other than amounts repaid pursuant to application of the
Pulitzer ECF as described (and such term is defined) below) of the New Second
Lien Term Facility will be optionally prepayable at (i) 112% of par in years 1,
2 and 3, (ii) 106% of par in year 4, (iii) 103% of par in year 5 and (iv) par
thereafter.
Application of Pulitzer Excess Cash Flow:
If all obligations under (i) the Notes Agreement, dated as of May 1, 2013, among
St. Louis Post-Dispatch LLC, Pulitzer Inc. and the Purchasers named therein, and
the related credit and security documentation (collectively, the “Existing
Pulitzer First Lien Facility”), and (ii) any New Pulitzer First Lien Facility
(as defined below), shall have been repaid (and not refinanced) in full (the
“Pulitzer Repayment Date”), the Pulitzer Entities (as defined in the Existing
Second Lien Facility) will be permitted to distribute 100% of the annual Excess
Cash Flow (to be defined) of the Pulitzer Entities (the “Pulitzer ECF”) to the
Borrower, provided that the Borrower immediately applies all of such amounts as
follows;
during the first three years following the Closing Date first, to pay all
accrued interest, fees and other costs then payable under the New Second Lien
Term Facility, second, following an offer by the Borrower to all Lenders to
prepay principal outstanding under the New Second Lien Term Facility at par
(which offer may be (x) accepted or rejected by any Lender in its sole
discretion and (y) accepted on a non-pro-rata basis by the Lenders), to prepay,
on a pro rata basis, the loans of all accepting Lenders under the New Second
Lien Term Facility, and third, to pay accrued interest, principal or costs
outstanding under the Existing Lee First Lien Credit Facility or the New Lee
First Lien Credit Facility, as applicable; and


after the third anniversary of the Closing Date first, to pay all accrued
interest, fees and other costs then payable under the New Second Lien Term
Facility, and second, to prepay principal outstanding under the New Second Lien
Term Facility at par.
Conditions precedent to the Closing Date:
Customary for transactions of this type and otherwise as determined by the
Agent, the Arrangers, the Initial Lenders and the Borrower, and obtainment of
all consents, waivers and/or amendments required under the Existing Lee First
Lien Facility and the Existing Pulitzer First Lien Facility. Closing of the New
Lee First Lien Facility will not be a condition precedent to the Closing Date.
Representations and warranties:
Customary for transactions of this type.
Covenants:
Customary for transactions of this type.
Permitted Pulitzer Refinancing:
The Pulitzer Entities will be permitted to refinance the Existing Pulitzer First
Lien Facility with a new first-lien senior credit facility (a “New Pulitzer
First Lien Facility”) with a final maturity date not later than the maturity
date of the Existing Pulitzer First Lien Facility and which otherwise satisfies
and complies with all of the conditions, limitations and requirements applicable
to “Permitted Pulitzer Debt Refinancing Indebtedness” under (and as that term is
defined in) the Existing Second Lien Facility.
Events of Default:
Customary for transactions of this type.





--------------------------------------------------------------------------------




Warrants:
Each Initial Lender under the New Second Lien Term Facility will receive its pro
rata share of warrants for 6 million shares of common stock of the Borrower (the
“Warrants”). The Warrants will have an exercise price equal to the lower of (i)
the “VWAP” (to be defined in a customary manner) for the period of ten trading
days immediately prior to the Closing Date and (ii) $4.19 (the closing price of
the Borrower’s publicly-traded shares on January 21, 2014), and will expire on
the maturity date of the New Second Lien Term Facility. The Warrants will be
subject to customary registration rights.
Intercreditor arrangements:
The New Second Lien Term Facility will be subject to intercreditor arrangements
substantially consistent with those in place with respect to the Existing Second
Lien Facility and otherwise customary for transactions of this type.
Upon the occurrence of the Pulitzer Repayment Date, the secured parties under
the Existing Lee First Lien Facility or the New Lee First Lien Facility, as
applicable, will be permitted to obtain a second-priority lien on the assets of
the Pulitzer Entities constituting collateral for the New Second Lien Term
Facility, which lien shall be subordinated to the New Second Lien Term Facility
on the terms currently required by the Existing Second Lien Facility and the
Existing Lee First Lien Facility and otherwise customary for transactions of
this type.
Other terms and conditions:
Customary for transactions of this type, including provisions for yield
protection, voting, lender replacement and indemnification.
Expenses:
The Borrower will pay all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable fees, disbursements and other charges
of a single primary counsel to the Initial Lenders) of the Agent, the Arrangers
and the Initial Lenders in connection with the New Second Lien Term Facility and
the other transactions contemplated by this Term Sheet and any amendments,
modifications and waivers thereto and other activities related thereto;
provided the costs and expenses paid with respect to counsel for the Initial
Lenders in connection with negotiation and documentation of this Term Sheet and
the New Second Lien Term Facility shall not exceed the amount set forth in a
separate agreement between the Company and Milbank, Tweed, Hadley & McCloy LLP.
Counsel to the Arrangers:
Simpson Thacher & Bartlett LLP.
Counsel to the Initial Lenders:
Milbank, Tweed, Hadley & McCloy LLP.





